  Case: 4:19-cv-00812-JAR Doc. #: 15 Filed: 10/09/20 Page: 1 of 3 PageID #: 132

                                                                      )
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 TORRANCE L. COTTON,                               )
                                                   )
            Movant,                                )   ,,

                                                   )
       V.                                          )         No. 4:19-CV-812-JAR
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
            Respondent.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on self-represented movant Torrance L-. Cotton's motion to

recall the mandate or correct the Court's decision dated August 12, 2020. The government has not

responded to the motion and the time for doing so has passed.
                                                           )
                                                              For the folldwing reasons, movant's
                                                                          .




motion will be denied.

                                            Background

       On July 16, 2020, movant filed a motion to alter, correct, and reconsider the Court's

Memorandum and Order dated June 25, 2020. On August 10, 2020, the government responded to
              \
movant's motion, stating that it did not oppose the motion to the extent that movant sought to

correct a one-sentence clerical error in the Court's Memorandum and Order dated June 25, 2020.

The government opposed the motion in all other respects.

       On August 12, 2020, the Court granted movant's motion to the extent it sought to correct

the one-sentence clerical error regarding drug quantities in the Memorandum and Order dated June

25, 2020. The Court denied the motion in all other respects, specifically to the extent movant

sought to alter, correct, or reconsider the Court's finding that movant's motion for leave to file his

§ 2255 motion was untimely.         On August 12, 2020, the Court also issued an Amended
  Case: 4:19-cv-00812-JAR Doc. #: 15 Filed: 10/09/20 Page: 2 of 3 PageID #: 133




Memorandum and Order correcting the clerical error in the Memorandum and Order dated June

25. 1 See ECF Nos. 10 and 11.

                                              Discussion

        On August 24, 2020, movant filed the instant motion, seeking to "recall the mandate or

correct [the Court's] decision." By this new motion, movant asks the Court to vacate its decision

dated August 12, 2020 because the Court did not allow movant time to file a reply brief in support

of his motion to alter, correct and reconsider the Court's Memorandum and Order dated June 25,

2020. Despite the fact that the Court granted movant's motion in part, movant now asks the Court

to allow him to file his reply brief in support of his prior motion, and then issue "a new decision .

. . after full and fair consideration:'' Movant's motio:b. will be denied.

       The Court acted swiftly on August_ 12, 2020 when it realized its Memorandum and Order

4ated June 25, 2020 contained a clerical error. This was brought to the Court's attention through
            '                        '

movant's motion dated August 8, 2020. The government did not oppose correction of this clerical

error. Because the Court was granting movant's motion to correct this clerical error, it did not

require a reply brief from movant. The Court addressed the clerical error in its Memorandum and




         In its Amended.Memorandum and Order dated August 12, 2020, the Court states: "This
matter is before the Court on movant's request for leave to file out of time a motion under 28
U.S.C. § 2255 to vacate, set aside, or correct his sentence. The government has responded to the
motion, and movant has filed a reply." ECF No. 11 (emphasis added). In the instant motion,
movant takes this italicized phrase out of context and states that the Court incorrectly stated that
movant had filed a reply in support of his motion to alter, correct, and reconsider the Court's
Memorandum and Ord~r dated June 25, 2020. The Court has not stated that movant filed a reply
brief in support of his motion to alter, correct, and reconsider the Court's Memorandum and Order
dated June 25, 2020; the Court stated that movant filed a reply in support of his request for leave
to file out oftime a motion under 28 U.S.C. § 2255.
                                                   -2-
  Case: 4:19-cv-00812-JAR Doc. #: 15 Filed: 10/09/20 Page: 3 of 3 PageID #: 134




Order dated August 12, 2020, and simultaneously issued an Amended Memorandum and Order

correcting the clerical error.

        The Cour:t has carefully reviewed movant's reply brief. Movant's reply brief attempts to

argue the merits ofmovant's § 2255 motion, which the Court has previously found to be untimely.

The Court has already denied movant' s motion to reconsider to the extent it sought to reconsider

this timeliness analysis. As the Court stated in its Order dated August 12, 2020: "To the extent

movant's instant motion seeks to alter, correct, and reconsider the consideration and analysis of

movant's timeliness argument in its June 25, 2020 Memorandum and Order, the motion will be

denied." Because movant's reply brief does not alter the Court's analysis of movant's timeliness

argument, the Court will deny niovant's "motion to recall the mandate or correct [the Court's]

decision."

        Accordingly,

        IT IS HEREBY ORDERED that movant's motion to recall the mandate or correct the

Court's decision is DENIED. [ECF No; 12]

        Dated this 9th day of October, 2020.




                                                        .ROSS
                                                       D STATES DISTRICT JUDGE




                                               -3-
